DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a method for forming a hollow ceramic matrix composite article as recited in claim 26. The closest prior art, Kittleson et al., U.S. Pre Grant Publication 2017/0122114, teaches a process of producing a ceramic matrix composite having a blade tip [root], the process comprising positioning core plies on a mandrel; at least partially rigidizing the core plies to form a preform ceramic matrix composite arrangement defining a tip cavity and a hollow region; positioning ceramic matrix composite tip plies on the preform ceramic matrix composite arrangement and within the tip cavity; and densifying the ceramic matrix composite tip plies to form a tip region of the composite component wherein the at least partially rigidized preform ceramic matrix composite arrangement defines a tip cavity having at least one curved surface and wherein the at least partially rigidized preform ceramic matrix composite plies include both core wrap plies and blade plies arranged and disposed to form the tip cavity; and wherein the mandrel is removed prior to positioning ceramic matrix composite tip plies [reference claims 1-2 and 10]. Kittleson fails to teach or suggest wrapping each of the plurality of ceramic matrix composite wrap plies along a first face support and a second face support of the ply-support mandrel and over a root portion support of the ply-support mandrel bridging the first face support and the second face support; and forming a ply-wrap layer supported on the ply-support mandrel, the ply-wrap layer including a first face, a second face, and a root portion bridging the first face and the second face, the root portion including a cross-sectional conformation, the cross-sectional conformation consisting of a curve having a single turning point; applying a plurality of ceramic matrix composite lateral plies along at least one of the first face and the second face; consolidating the plurality of ceramic matrix composite wrap plies and the plurality of ceramic matrix composite lateral plies; pyrolizing the plurality of ceramic matrix composite wrap plies and the plurality of ceramic matrix composite lateral plies; densifying the plurality of ceramic matrix composite wrap plies and the plurality of ceramic matrix composite lateral plies; and removing the ply-support mandrel, thereby forming a cavity disposed within the ply-wrap layer.

	In summary, claims 26-34 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786